Citation Nr: 0023775	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-17 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability, 
prior to October 2, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from October 1943 to December 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The RO received informal claims of entitlement to TDIU in 
July and November 1990.

2.  In a rating decision dated May 19, 1994, the RO awarded 
the veteran benefits such that he met the schedular 
percentage criteria for TDIU eligibility pursuant to 
38 C.F.R. § 4.16(a) (1999).

3.  On June 6, 1994, the RO provided the veteran with a 
formal claim for TDIU benefits, notified him of potential 
entitlement to benefits, and advised him to complete and 
return such if he believed himself eligible for that benefit.

4.  The RO first received a formal claim for TDIU benefits 
October 2, 1997; no informal claim was received in the one-
year period prior to October 2, 1997.

5.  It was first factually ascertainable that the veteran was 
entitled to TDIU more than one year prior to October 2, 1997.


CONCLUSION OF LAW

An effective date prior to October 2, 1997, for the grant of 
TDIU, is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a rating decision dated in May 1950, the RO established 
service connection for bilateral pes planus, evaluated as 
zero percent disabling; left lower extremity varicose veins, 
evaluated as zero percent disabling; and for inactive 
pulmonary tuberculosis, assigned periods of ratings beginning 
with a 100 percent evaluation in December 1946, and ending 
with a zero percent evaluation from April 8, 1961.

On November 7, 1989, the RO received the veteran's request 
for increased compensation for his varicose veins and pes 
planus.  In a rating decision dated in February 1990, the RO 
increased the rating assigned to bilateral varicose veins to 
10 percent, effective November 7, 1989, and denied an 
increase in the rating assigned for pes planus.  The veteran 
disagreed.  In his substantive appeal, received in late 1990, 
the veteran identified that he was seeking total disability 
due to impairment in earning capacity and argued that since 
two years earlier he had been unable to work in his field of 
employment.

In a rating decision dated in November 1990, the RO amended 
the veteran's award to reflect assignment of a 30 percent 
evaluation for bilateral pes planus, effective November 7, 
1989.  In March 1992, the evaluation assigned to bilateral 
varicose veins was increased to 30 percent, effective 
November 7, 1989.  In a rating decision dated in May 1994, 
the evaluation assigned to varicose veins was again increased 
from 30 to 60 percent, effective back to November 7, 1989, 
resulting in a combined 70 percent evaluation effective 
November 7, 1989.  The RO advised the veteran that his appeal 
was considered resolved in that respect, and, the veteran 
submitted a written statement expressing satisfaction with 
that matter.

In a letter dated June 4, 1994, the RO advised the veteran of 
the above amendment to his assigned rating and that as a 
result he might be entitled to compensation at the 100 
percent rate if unable to secure and follow a substantially 
gainful occupation due to service-connected disability.  He 
was provided with VA Form 21-8940, an application for TDIU 
benefits, and advised to complete and return such if he 
believed himself eligible for that benefit.

On October 2, 1997, the RO received a completed VA Form 21-
8940.  At that time service connection was in effect for the 
following:  bilateral varicose veins, evaluated as 60 percent 
disabling effective November 7, 1989; bilateral pes planus, 
evaluated as 30 percent disabling; effective November 7, 
1989; restrictive lung disease, evaluated as 30 percent 
disabling, effective February 10, 1997; and, pulmonary 
tuberculosis, evaluated as zero percent disabling, effective 
February 10, 1997.  In a rating decision dated in July 1998, 
the RO granted TDIU, effective October 2, 1997.

Pertinent Laws and Regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (1999).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (1999).  With 
regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (1999); see also 38 C.F.R. 
§ 3.155(a).  The Board further notes that the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that the VA has 
constructive knowledge of documents generated by VA medical 
facilities even if such records are not physically part of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, monetary allowance based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(c) (1999).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  Applicable laws and regulations further set out 
that the effective date of an award of increased compensation 
may be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") and VA's General 
Counsel have interpreted the provisions of 38 C.F.R. 
§ 3.400(o) as meaning that: If the increase occurred within 
one year prior to the claim, the increase is effective as of 
the date the increase was "factually ascertainable."  If 
the increase occurred more than one year prior to the claim, 
the increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).


Analysis

The veteran in this case argues that he is entitled to an 
effective date for TDIU back to 1989, because his service 
connected disabilities have precluded employment since that 
date.  The Board does not dispute that by virtue of the award 
of retroactive benefits the veteran met the percentage 
criteria under 38 C.F.R. § 4.16(a) effective 
November 7, 1989.  Moreover, the Board, as did the RO, 
recognizes that statements received from the veteran in 1990 
constitute informal claims for TDIU benefits.  Such informal 
claims remained pending until the RO took action in the form 
of its June 6, 1994, letter.  As set out above, regulations 
provide that VA has the duty to recognize informal claims.  
Regulations further provide that, if a formal claim is 
received within one year of the VA's notice of the 
requirement for such, the effective date may be established 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.  Further, an effective date could have been 
established up to one year prior to such informal claim, if 
an increase in disability was first factually ascertainable 
within one year prior to that date.

In this case, however, the veteran did not return the formal 
claims form provided him by the RO until October 2, 1997.  
Since he failed to return the formal claims form for TDIU 
within one year of the RO's June 6, 1994 letter, the date of 
the informal claims could not be used to set an effective 
date.  See 38 C.F.R. § 3.158(a).  Thus, in accordance with 
regulations, the RO took no further action on such claim 
until such time a new claim was received.  A review of the 
claims file fails to show receipt of either an informal or 
formal claim for TDIU in the period between June 6, 1994, and 
October 2, 1997.

The RO could not have established an effective date within 
the one-year period prior to October 2, 1997, because the 
evidence showed that entitlement had arisen more than one 
year prior to that date.  In this regard, the veteran 
concedes that his disabilities precluded employment more than 
one year prior to his formal claim in 1997.  The veteran has 
asserted that he became unable to maintain gainful employment 
in 1989.  On the November 1997 VA examination, it was noted 
that the veteran was currently 71 and had last worked when he 
was 65.  There is no evidence that it was first factually 
ascertainable that the veteran's service connected 
disabilities rendered him unemployable within the year prior 
to his October 1997 claim.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim and pointed out that the 
applicable statutory and regulatory provisions, properly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications for 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  
In that case, the RO did not provide the veteran with a 
formal claim for benefits, and thus the one-year period did 
not begin to run.  The veteran was accordingly assigned an 
effective date as of the date of receipt of his informal 
claim.  This case is distinguished in that the veteran was 
provided with a formal claims form but failed to timely 
return such and protect his date of claim.  Also noted in 
that respect is Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 
1998), aff'd Fleshman v. Brown, 10 Vet. App. 50 (1996), in 
which the Court held that the requirement for execution of a 
formal application is significant and that an informal claim 
cannot become a formal claim unless the prescribed form is 
filed within one year of notice.  

The veteran, through his representative, has argued that he 
was prejudiced by the RO's failure to inform him that his 
effective date could be affected by his failure to return the 
formal claim within one year.  It is further argued, by 
implication, that because of such prejudice, the veteran 
should not be bound by regulations that would preclude the 
date of his informal claim from being considered as the date 
of his claim.  

In effect the veteran's representative is arguing for 
equitable tolling, that is that equity requires that the time 
limit for filing a formal claim not be tolled in the 
veteran's case.  In Bailey v. West, 160 F.3d 1360 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) characterized Irwin v. Dep't of Veterans 
Affairs, 498 U.S. 89, 95-96 (1990), as having held that 
"equitable tolling is available in suits between private 
litigants ... 'where the complainant has been induced or 
tricked by his adversary's misconduct into allowing the 
filing deadline to pass.'"  Bailey, 160 F.3d at 1364 
(quoting Irwin, supra).  The Federal Circuit specifically 
held in Bailey that equitable tolling in the paternalistic 
veterans' benefits context does not require misconduct (such 
as trickery); however, Bailey does require the appellant to 
have been "misled by the conduct of his adversary into 
allowing the filing deadline to pass."  Bailey, 160 F.3d at 
1365 (emphasis added).  (William) Smith v. West, 13 Vet. App. 
525 (2000).

In this case the veteran was not mislead.  The RO did not 
provide the veteran with detailed information as to effective 
dates, but the RO took no action that could be considered 
conduct inducing the veteran to let the time limit for filing 
pass.  More importantly, under the Court's holding in Smith, 
the VA could not be considered the veteran's adversary.  
Thus, equitable tolling cannot serve as a basis for granting 
an earlier effective date in this case.

Further:

Equitable relief is extended sparingly, 
such as in a case in which a claimant has 
actively pursued judicial remedies but 
has filed defective pleadings, or were a 
claimant has been induced or tricked by 
his adversary's misconduct, but not where 
a claimant has failed to exercise due 
diligence in preserving his or her legal 
rights.

Pfau v. West, 12 Vet. App. 515, 517 (1999) quoting Irwin v. 
Department of Veterans Affairs, 498 U.S. 89 (1990).  In this 
case the veteran permitted several years to pass before 
returning his formal claim to the RO.  Such conduct does not 
reflect due diligence in pursuing his claim.

The Board is otherwise without jurisdiction to grant 
equitable relief.  A claim for such relief must be raised 
directly to the Secretary of VA.  Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (the Court noted that the authority to 
award equitable relief under section 38 U.S.C.A. § 503(a) is 
committed "to the sole discretion of the Secretary" and 
that the Board is without jurisdiction to review the 
Secretary's exercise of that discretion); see Darrow v. 
Derwinski, 2 Vet. App. 303, 306 (1992).

The Board is constrained by applicable laws and regulations 
and mandated by Congress in considering the propriety of the 
assigned effective date.  See OPM v. Richmond, 496 U.S. 414, 
416 (1990) (the Supreme Court held that "payments of money 
from the Federal Treasury are limited to those authorized by 
statute.");  McTighe v. Brown, 7 Vet App 29 (1994) (holding 
that Richmond meant VA could not pay benefits unless 
authorized by Congress).  Based on the specific facts in this 
case, an effective date prior to October 2, 1997, the date of 
receipt of the formal claim for TDIU, is not warranted.  
38 C.F.R. § 3.400(o).  


ORDER

An effective date prior to October 2, 1997, for the grant of 
TDIU benefits, is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

